Citation Nr: 0517264	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-09 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the left knee.

3.  Entitlement to service connection for a back disability, 
claimed as degenerative joint disease of the lumbar and 
thoracic spines.

4.  Entitlement to service connection for a right hip 
disability, claimed as degenerative joint disease of the 
right hip.

5.  Entitlement to service connection for degenerative joint 
disease of the left hip and arms.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to 
September 1963, from November 1963 to November 1968, and from 
May 1969 to November 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas.  

The veteran claims that he has degenerative joint disease of 
the knees, back, hips, and arms.  Therefore, the issues are 
as stated on the title page.


FINDINGS OF FACT

1.  The veteran did not have degenerative joint disease of 
the right knee during any of the three periods of active duty 
or within one year of separation from any of the three 
periods of active duty, and the degenerative joint disease of 
the right knee is not otherwise related to active service.

2.  The veteran did not have degenerative joint disease of 
the left knee during any of the three periods of active duty 
or within one year of separation from any of the three 
periods of active duty, and any degenerative joint disease of 
the left knee is not otherwise related to active service.

3.  The veteran does not have degenerative joint disease of 
the lumbar or thoracic spine, he did not have a chronic back 
disability in service, and his current chronic low back pain 
is not otherwise related to active service.

4.  The veteran does not have degenerative joint disease of 
the right hip, he did not have a chronic right hip disability 
during active service, and that his right hip pain is not 
related to an in-service disease or injury..
 
5.  There is no competent evidence that the veteran has 
degenerative joint disease of the left hip or arms.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

2.  Degenerative joint disease of the left knee was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred during service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

3. A back disability was not incurred in or aggravated by 
service and degenerative joint disease of the lumbar and 
thoracic spines may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

4.  A right hip disability was not incurred in or aggravated 
by service and degenerative joint disease of the right hip 
may not be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Degenerative joint disease of the left hip and arms was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In February 2003, prior to the April 2003 rating 
decision, the agency of original jurisdiction (AOJ) provided 
explicit notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence will be obtained 
by VA.  Specifically, the veteran was notified that VA has a 
duty to assist him in obtaining evidence necessary to 
substantiate his claims.  The veteran was notified that he 
should identify medical treatment and that VA would request 
identified medical evidence.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military and VA 
medical records - have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The veteran has not identified any 
private medical treatment.  The veteran had VA examinations.  
38 C.F.R. §§ 3.159(c)(4), 3.326 (2004).  The clinical records 
are, in fact, examinations, and additional examinations are 
not needed.  38 C.F.R. § 3.326.  These records establish a 
diagnosis of degenerative joint disease of the right knee.  
Another examination for the purpose of confirming a fact 
would serve no further purpose.  Because the clinical records 
are examinations, these records are also sufficient competent 
medical evidence to decide the other claims.  38 C.F.R. 
§ 3.159(c)(4).  As for obtaining a medical opinion, there is 
no reasonable possibility that such assistance would aid in 
substantiating the claims.

The veteran has not identified any recent treatment by VA or 
any other source.  In addition, the April 2003 rating 
decision, the January 2004 statement of the case (SOC), and 
the April 2004 supplemental statement of the case (SSOC) 
informed the veteran of the evidence in the possession of VA.  
As it appears that VA has obtained all pertinent evidence, 
there is no duty to notify the veteran of an inability to 
obtain identified records.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).  

In the February and September 2003 VCAA letters, the AOJ 
asked the veteran to identify - and if possible provide - 
evidence pertaining to his claims.  In a July 2004 letter, 
the AOJ informed the veteran that he should submit any 
additional evidence to the Board.  Based on the above, VA 
substantially complied with the fourth notice element - 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

II.  Factual Background

The veteran's service medical records reflect that at a March 
1963 entrance examination, the spine and upper and lower 
extremities were normal.  At a December 1970 physical 
examination, the veteran denied having or having had 
arthritis or rheumatism; bone, joint, or other deformity; 
loss of arm, leg, finger, or toe; painful or "trick" 
shoulder or elbow; or "trick" or locked knee.  He reported 
that he had or had had back trouble.  In September 1974 the 
veteran complained of pain in the right neck with pain 
radiating into the right shoulder blade.  The impression was 
neck strain.  In November 1976 the veteran complained of pain 
in the sternum, middle back, and neck.  He had a full range 
of motion in the right shoulder.  The neck was supple except 
for muscular tenderness.  At the September 1983 retirement 
examination, the veteran denied having or having had 
arthritis or rheumatism; bone, joint, or other deformity; 
loss of arm, leg, finger, or toe; painful or "trick" 
shoulder or elbow; or "trick" or locked knee.  He reported 
that he had or had had recurrent back pain.  The doctor noted 
that the veteran did not currently have a problem with 
recurrent back pain.  The spine and lower and upper 
extremities were normal.

The veteran underwent a VA examination in March 1984.  The 
diagnoses were chronic hypertension, chronic sprains of the 
left ankle with laxity, and status post left hernia repair.

VA medical records reflect that in May 1988 the assessments 
included chronic, intermittent low back pain.  In October 
1992, the veteran reported a two-week history of right knee 
pain.  X-rays of the right knee revealed minimal degenerative 
changes.  The diagnostic impression was mild degenerative 
joint disease of the right knee.  In July 2001, the veteran 
complained of right hip pain for the past two months.  It was 
noted that his past medical history was positive for 
degenerative joint disease of the ankles and knees.  The 
assessment included low back pain and right hip pain possibly 
related to low back pain.  The veteran refused to have X-rays 
taken of the lumbar spine and right hip.  In August 2001, it 
was noted that the veteran had a history of degenerative 
joint disease of a knee.  The assessments included knee 
degenerative joint disease and chronic low back pain.  In 
January and August 2003 the assessments included right knee 
pain.  Additionally, the veteran reported that he had a long 
history of low back problems.  Reportedly, he was status post 
a fall with back pain in basic training.

III.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  Moreover, as a lay person, he is not 
competent to report what a doctor may have said concerning 
medical causation or diagnosis.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

IV.  Analysis

A.  Right Knee 

The first diagnosis of degenerative joint disease of the 
right knee was made in October 1992, almost eleven years 
after active service.  As for the veteran's assertion that a 
VA medical professional diagnosed degenerative arthritis of 
the right knee shortly after separation from active duty, the 
veteran is not competent to report such information.  
Robinette, 8 Vet. App. at 77.  Also, the VA medical records 
from the 1980s do not show a diagnosis of degenerative joint 
disease of the right knee.  Additionally, the competent 
medical evidence does not relate the diagnosis of 
degenerative joint disease of the right knee to active 
service.  Service medical records do not show any treatment 
in service of right knee symptomatology, and a right knee 
disease or injury was not diagnosed in service.  On the 
September 1983 retirement examination, the lower extremities 
were normal.  Although the veteran claims that a VA medical 
professional stated in the 1990s that the degenerative joint 
disease of the right knee could be post-traumatic in nature, 
that assertion about conversations with any medical 
professionals is not competent evidence.  Id. 

In short, the evidence supporting the veteran's claim is the 
competent evidence showing that he currently has degenerative 
joint disease of the right knee.  The evidence against the 
veteran's claim is that there is no record of a chronic 
disorder during any period of active duty or within the first 
post-service year following a period of active duty.  There 
is no continuity of symptomatology after service.  In 
particular, there is a lack of any documentation in the 
veteran's post-service medical records that prior to 1992, he 
complained of having had right knee symptomatology, was 
treated for right knee symptomatology, or was diagnosed as 
having a right knee disability.

In other words, the evidence shows that the veteran did not 
have degenerative joint disease of the right knee during a 
period of active duty or within one year of separation from a 
period of active duty, and that his degenerative joint 
disease of the right knee is not otherwise related to active 
service.  Accordingly, degenerative joint disease of the 
right knee was not incurred in or aggravated by service, nor 
may it be presumed to have so been incurred.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Service connection for degenerative joint 
disease of the right knee is denied.

B.  Left Knee 

The VA outpatient treatment records reflect that in July 2001 
it was noted that the veteran had a past medical history of 
degenerative joint disease of the ankles and knees and that 
in August 2001 the assessments included knee degenerative 
joint disease.  However, there is no competent medical 
evidence specifically showing a diagnosis of degenerative 
joint disease of the left knee.  With regard to the veteran's 
assertion that a VA medical professional diagnosed 
degenerative arthritis of the left knee shortly after 
separation from active duty, the veteran is not competent to 
report such information.  Robinette, 8 Vet. App. at 77.  

Even if the veteran has degenerative joint disease of the 
left knee, the competent evidence does not relate the 
diagnosis of degenerative joint disease of the left knee to 
active service.  Service medical records do not show any 
treatment in service of left knee symptomatology, and a left 
knee disease or injury was not diagnosed in service.  On the 
September 1983 retirement examination, the lower extremities 
were normal.  Although the veteran claims that a VA medical 
professional stated in the 1990s that the degenerative joint 
disease of the right knee could be post-traumatic in nature, 
that assertion about conversations with a medical 
professional is not competent evidence.  Id.

In short, the evidence shows that the veteran did not have 
degenerative joint disease of the left knee during a period 
of active duty or within one year of separation from a period 
of active duty, and that any degenerative joint disease of 
the left knee is not otherwise related to active service.  
Accordingly, degenerative joint disease of the left knee was 
not incurred in or aggravated by service, nor may it be 
presumed to have so been incurred.  The preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for degenerative joint disease of the left 
knee is denied.

C.  Back 

The Board notes that the veteran reported a history of back 
pain in December 1970 and in September 1983, and that he had 
mid-back pain in November 1976.  Nonetheless, the doctor at 
the September 1983 separation examination noted that the 
veteran did not currently have a problem with recurrent back 
pain, and the service medical records do not reveal a 
diagnosis of a back disease or injury.  On the various in-
service physical examinations, the spine was normal.  
Therefore, chronicity was not established at the time.  
38 C.F.R. § 3.303.

Moreover, there is no competent evidence showing a diagnosis 
of degenerative joint disease of the lumbar or thoracic 
spine.  As to the veteran's assertion that a VA medical 
professional diagnosed degenerative arthritis in the back, 
the veteran is not competent to report such information.  
Robinette, 8 Vet. App. at 77.

Chronic low back pain has been diagnosed, but it was first 
diagnosed in May 1988, over four years after separation from 
active service.  Also, no medical professional has related 
the diagnosis of chronic low back pain to active service.  
Although the veteran claims continuity of back 
symptomatology, his assertion of continuing symptoms does not 
establish the required connection because a relationship 
between the present disability of chronic low back pain and 
the reported continuity of symptomatology is not a 
relationship as to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In short, the evidence supporting the veteran's claim is his 
own contention that he has had back symptomatology since 
service and the competent evidence showing that he currently 
has chronic low back pain.  The evidence against the 
veteran's claim is that there is no record of a chronic back 
disorder during a period of active duty or within the first 
post-service year following a period of active duty.  There 
is no competent evidence relating the reported continuity of 
symptomatology to the current diagnosis of low back pain.  
Specifically, there is a lack of any documentation in the 
veteran's post-service medical records in the period between 
separation from active service in November 1983 and April 
1988, when chronic low back pain was first diagnosed, that he 
complained of having back symptomatology, was treated for 
back symptomatology, or was diagnosed as having a back 
disease or injury.  

In short, the evidence shows that the veteran did not have a 
chronic back disability during active service, that he does 
not have degenerative joint disease of the lumbar or thoracic 
spine, and that his chronic low back pain is not otherwise 
related to active service.  Therefore, a back disability was 
not incurred in or aggravated by service, nor may it be 
presumed that degenerative joint disease of the lumbar or 
thoracic spine was incurred in service.  The preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for a back disability is denied.

D.  Right Hip

Service medical records do not reflect complaints, findings, 
or treatment of right hip symptomatology, or a diagnosis of a 
right hip injury or disease.  On the September 1983 
separation examination, the lower extremities were normal.  
Therefore, chronicity was not established at the time.  
38 C.F.R. § 3.303.  Moreover, there is no competent evidence 
showing a diagnosis of degenerative joint disease of the 
right hip.  With regard to the veteran's assertion that a VA 
medical professional diagnosed degenerative arthritis of the 
hips, the veteran is not competent to report such 
information.  Robinette, 8 Vet. App. at 77.

In July 2001, an assessment of right hip pain that was 
possibly related to the low back pain was made.  For 
veterans, basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131 - the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the following words: "For disability resulting 
from personal injury suffered or disease contracted in the 
line of duty. . . ." 38 U.S.C.A. §§ 1110,  1131 (West 2002).  
Thus, in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As noted above, the veteran's chronic low back pain is not 
related to active service.  There is no competent evidence of 
a medical nexus attributing the right hip pain to an in-
service disease or injury.  Id. at 1362.  In other words, the 
evidence does not show that the right hip pain derives from 
an in-service disease or injury.  Id.  

In short, the evidence shows that the veteran did not have a 
chronic right hip disability during active service, that he 
does not have degenerative joint disease of the right hip, 
and that his right hip pain is not related to an in-service 
disease or injury.  Therefore, a right hip disability was not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for a right hip disability, claimed as 
degenerative joint disease, is denied.

E.   Left Hip and Arms

While the veteran complained of pain radiating into the right 
shoulder blade in September 1974, service medical records do 
not reflect complaints, findings, or treatment of a left hip 
disability or a diagnosis of an upper extremity disability.  
On the September 1983 separation examination, the upper and 
lower extremities were normal.  There is no competent medical 
evidence showing a diagnosis of degenerative joint disease of 
the left hip or the upper extremities.  As to the veteran's 
claim that a VA medical professional diagnosed degenerative 
arthritis of the hips, that assertion is not competent 
evidence.  Robinette, 8 Vet. App. at 77.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Service connection for degenerative joint 
disease of the left hip and arms is denied.










ORDER

Service connection for degenerative joint disease of the 
right knee is denied.

Service connection for degenerative joint disease of the left 
knee is denied.

Service connection for a back disability, claimed as 
degenerative joint disease of the lumbar and thoracic spines, 
is denied.

Service connection for a right hip disability, claimed as 
degenerative joint disease of the right hip, is denied.

Service connection for degenerative joint disease of the left 
hip and arms is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


